DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Examiner submits the claim language does not teach the element configured to measure the length of time a user is seated.  Applicant teaches a capacitive sensor (2d, 213) detects a user presence while the user is seated on the device. The active presence of a user initiates the sensor measurement and can be used to determine the length of time a user is seated (col 6, lines11-13).  Based on the specification, it is unclear as to the element configured to the measure length of time the user is seated.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-43, 46, 47, 53-58, & 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attar WO 2016/135735 in view of Hall et al. US Pub No. 2018/0080923.

With respect to claim 40, Attar teaches a biomonitoring device that measures a parameter of a material expelled during use of a toilet by a user, the device comprising
(i) an electromagnetic radiation source (fig 1,24) (fig 3a, 68), wherein the electromagnetic radiation source emits electromagnetic radiation into the bowl of the toilet (fig 1, 26) (pg. 20, lines 29-30),
(ii) a sensor (fig 1, 24) (fig 3a, 60) that detects electromagnetic radiation or an analyte chemical in the bowl of the toilet (pg. 20, line 1).

Attar does not teach a polarization filter positioned to limit characteristics of light that reaches the sensor.

Hall, in the same field of endeavor as Attar of analyzing excreta in a toilet, teaches a polarizer filter (fig 1,104) is placed in front of a first sensor and a second sensor in which light characteristics are limited due to separated polarization states respectively directed to each sensor (0021, lines 25-30).  Hall further teaches the sensors are utilized to measure glucose within urine (0021, lines 1-3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Hall’s polarizer filter and sensor with Attar’s sensor to determine levels of glucose within a patient.

With respect to claim 41 according to claim 40, the combination teaches the biomonitoring device wherein the material is feces or urine (pg. 2, lines 1-5 Attar).

With respect to claim 42 according to claim 40, the combination does not teach the sensor is an image sensor comprising a lens.

Hall, in the same field of endeavor as Attar of photodetection of a sample within a toilet, teaches an image sensor comprising a lens (0028, lines 6-8).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Hall’s lens with Attar’s image sensor to collect sufficient light from the sample for an optical analysis.

With respect to claim 43 according to claim 42, the combination does not teach the sensor further comprises a complementary metal-oxide-semiconductor.
 
Hall, in the same field of endeavor as Attar of photodetection of a sample within a toilet, teaches an image sensor comprising a complementary metal-oxide-semiconductor, wherein the image sensor is combined with a lens (0028, lines 6-12).  At the time prior to effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to substitute Attar’s sensor for Hall’s complementary metal-oxide-semiconductor as a functional equivalent for enabling an optical analysis of a sample.

With respect to claim 46 according to claim 40, the combination teaches the device further comprising components for spectroscopic detection comprising and a photodetector “multispectral camera” (pg. 4, lines 23-28) (pg.5, lines 13 Attar).

The combination does not teach a laser diode.

Hall, in the same field of endeavor as Attar of photodetection of a sample within a toilet, teaches one or more laser diodes of different frequencies are configured to emit light onto a sample wherein the light is received by a sensor (0021, lines 15-18).  Hall further teaches in a separate embodiment a sensor may provide a spectroscopic detection (0032, lines1-4). At the time prior to effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to substitute Attar’s light sensor for Hall’s laser diodes as a functional equivalent for emitting light of different wavelengths onto a sample for enabling a spectroscopic analysis of the sample at desired wavelength ranges.

With respect to claim 47 according to claim 40, the combination teaches the biomonitoring device wherein the sensor detects an analyte chemical “oxyhemoglobin” in the bowl (pg. 24, lines 10-15 Attar).

With respect to claim 53 according to claim 40, the combination teaches the biomonitoring device further comprising a data storage “memory” and/or transmittal unit that stores and/or transmits data from the sensor “data relating to the received light” (pg. 16, lines 1-5 Attar).

With respect to claim 54 according to claim 53, the combination teaches the biomonitoring device comprising a transmittal unit “Wifi, Bluetooth” (pg. 20, lines 1-5 Attar) that transmits data via wireless, optical or wired communications to a computing unit “computer processor” (pg. 16, lines 1-5 Attar).

With respect to claim 55 according to claim 54, the combination teaches the biomonitoring device wherein the device undergoes a training period where data is analyzed when no excreta “Fresh beet” is in the bowl (pg. 24, lines 23-30 Attar).

With respect to claim 56 according to claim 54, the combination teaches the biomonitoring device wherein the computing unit analyzes the data to determine presence of blood (fig 7, 84 Attar).

With respect to claim 57, the combination teaches the biomonitoring device of claim 40 is integrated into a toilet (fig 1 Attar).

With respect to claim 58, the combination teaches the biomonitoring device of claim 40 is integrated into a toilet seat (fig 1 Attar).

With respect to claim 60 according to claim 40, the combination teaches the device wherein the material is feces (pg. 2, lines 23-25 Attar).

Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attar WO 2016/135735 in view of Hall et al. US Pub No. 2018/0080923 in view of f Miao et al. US Pub No. 2015/0042834.

With respect to claim 44 according to claim 42, the combination does not teach the lens is situated such that it does not change position.

Miao, in the field of endeavor of photodetectors, teaches a complementary metal-oxide-semiconductor (cmos) comprising an inbuilt lens (claim 20).  Examiner submits the configuration of the lens and CMOS detector would prevent the lens from changing position within the CMOS detector. At the time prior to the effective filing date of .

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attar WO 2016/135735 in view of  Hall et al. US Pub No. 2018/0080923 in further view of Kim US Pub No. 2009/0216099 in further view of Tsutaya et al. US Pub No. 2014/0083780.

With respect to claim 51 according to claim 40, the combination does not teach a load cell capable of measuring the weight of the user.

Kim, in the same field of endeavor as Attar of optically analyzing a urine sample within a toilet bowl (claim 10), teaches a toilet combined with a load cell, electromagnetic radiation source, and sensor, wherein the load cell measures the weight of the user (0022).  

Kim does not teach the load cell further comprises a strain gauge.

Tsutaya, in the field of endeavor of scales, teaches a load cell (fig 4, 30) includes a plurality of strain gauges (fig 6, 38), wherein the strain gauges provide a plurality of signals in response to a deformation (0004).  Tsutaya further teaches the signals are routed to a processor to determine a subject’s weight (0052, lines 1-6).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Tsutaya load cell and strain gauge with Attar’s electromagnetic radiation source and sensor to help provide further information of the user’s health based upon weight.

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attar WO 2016/135735 in view of Hall et al. US Pub No. 2018/0080923 in further view of Kim US Pub No. 2009/0216099.

With respect to claim 59 according to claim 40, the combination does not teach the device further comprising a scale comprising a load cell that captures a weight of the user.

.

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attar WO 2016/135735 in view of Hall et al. US Pub No. 2018/0080923 in further view of Sumino US Pub No. 2003/0074731.

With respect to claim 61 according to claim 40, the combination does not teach the device further comprising a nozzle capable of dispensing a liquid into the bowl.

Sumino, in the same field of endeavor as Attar of toilets, teaches a nozzle (fig 1, 41) configured to dispense liquid is combined with a toilet (0127), wherein the liquid is used to clean the toilet bowl (0018).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Sumino’s nozzle with the combination’s toilet to clean stool and bacteria in the toilet for sanitary purposes. 

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappeli et al. US Pub No. 2018/255989 in view of Attar WO 2016/135735 in further view of Hall et al. US Pub No. 2018/0080923.

With respect to claim 40, Kappeli does not teach a biomonitoring device that measures a parameter of a material expelled during use of a toilet by a user.

Attar, in the field of endeavor of optically analyzing excreta from a toilet, teaches a biomonitoring device comprising an electromagnetic radiation source, sensor, and wavelength filter configured to analyze excreta located within a toilet (fig 1).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Attar’s biomonitoring device with Kappeli’s toilet to inform the health status of a user.



Hall, in the field of endeavor of analyzing excreta in a toilet, teaches a polarizer filter (fig 1,104) is placed in front of a first sensor and a second sensor in which light characteristics are limited due to separated polarization states respectively directed to each sensor (0021, lines 25-30).  Hall further teaches the sensors are utilized to measure glucose within urine (0021, lines 1-3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Hall’s polarizer filter and sensor with Attar’s sensor to determine levels of glucose within a patient.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappeli et al. US Pub No. 2018/255989 in view of Attar WO 2016/135735 in further view of Hall et al. US Pub No. 2018/0080923 in further view of Hand US Pub No. 2008/0301865.

With respect to claim 52 according to clam 40, the combination teaches the device further comprising a capacitive sensor that detects the presence of the user while seated on the seat of the toilet (claim 40 Kappeli).

The combination does not teach the length of time a user is seated is determined.

Hand, in the same field of endeavor as Kappeli of toilets, teaches a logic gate and sensor (fig 7, 50 & 51) configured to determine the length of time a user has been seated on a toilet (0022, lines 1-6).  Kappeli further teaches the length of time is used to active an air discharging device (fig 4, 25) (0022, lines 15-18).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Hand’s logic gate and sensor with the combination’s toilet to automatically ventilate a bathroom after a user has defecated (0037).
Allowable Subject Matter

Claims 49 & 50 would be allowable if to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 49, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the conductive material is applied using electrically conductive two-part epoxy adhesive containing carbon filler, in combination with the rest of the limitations of claim 49.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877